Citation Nr: 0308011	
Decision Date: 04/28/03    Archive Date: 05/06/03

DOCKET NO.  98-15 923A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an original disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD), from 
August 27, 1997, through March 31, 2000.

2.  Entitlement to an original disability rating in excess of 
70 percent from April 1, 2000.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) prior to April 1, 2000.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and D.L.
ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
December 1967.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan, dated in January 
1998.  That decision granted the veteran's claim of 
entitlement to service connection for PTSD, effective August 
27, 1997, and assigned a disability rating of 30 percent.  
The rating assigned was duly appealed.

In a February 1999 rating decision, the RO increased the 
veteran's rating to 50 percent.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) has held 
that where a veteran has filed a notice of disagreement as to 
the assignment of a disability evaluation, a subsequent 
rating decision awarding a higher rating, but less than the 
maximum available benefit, does not abrogate the pending 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In May 1999, the RO denied the veteran's claim of entitlement 
to total disability based on individual unemployability 
(TDIU).  The veteran also perfected an appeal of this denial.  
Subsequently, in April 2002, the RO granted the veteran's 
claim of TDIU, effective April 1, 2000.  The issue of 
entitlement to TDIU prior to April 1, 2000, remains in 
appellate status.

The Board remanded the issues that are the subject of this 
decision in May 2001.  Review of the actions performed by the 
RO reveal that the mandate of that remand has been fulfilled.  
Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the veteran's representative raised the 
issue of entitlement to an earlier effective date for the 
grant of service connection for PTSD in the Written Brief 
Presentation dated in March 12, 2003.  Since service 
connection was granted by an RO decision in January 1998, 
with the veteran receiving notice of that decision in early 
February 1998, the representative's statement is not a timely 
notice of disagreement with the effective date assigned by 
that decision (see 38 C.F.R. § 20.302(a)(2002)); rather, it 
is a new claim for an earlier effective date that must be 
referred to the RO for adjudication.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran's service-connected PTSD was manifested by 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, from August 27, 1997, the effective date 
of service connection, through March 31, 2000.

3.  The veteran's service-connected PTSD has been manifested 
by total social and industrial impairment since April 1, 
2000.

4.  From the date of receipt of the claim until April 1, 
2000, service connection was in effect for PTSD, rated 70 
percent; malaria, rated zero percent; and cardiac arrhythmia, 
rated zero percent.  The veteran has a 10th grade education 
and employment experience as an assembler in an automobile 
plant and a machinist.

5.  The veteran's service-connected disabilities did not 
preclude all forms of substantially gainful employment 
consistent with his education and employment experience prior 
to April 1, 2000.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation for PTSD, but no 
more than 70 percent, have been met from August 27, 1997, 
through March 31, 2000.  38 U.S.C.A. §§1155, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.7, 4.130, Diagnostic Code 9411 
(2002).

2.  The criteria for a 100 percent schedular evaluation for 
PTSD have been met from April 1, 2000.  38 U.S.C.A. §§1155, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.130, Diagnostic 
Code 9411 (2002).

3.  The criteria for a TDIU from prior to April 1, 2000, have 
not been met.  38 U.S.C.A. §§1155, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 3.400, 4.16, 
4.19 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

The Board notes that the RO referred to the explicit 
provisions of the VCAA when it adjudicated the case below.  
The Board finds that VA's duties to notify and assist have 
been fulfilled in the instant case.  The RO has advised the 
veteran of the evidence necessary to substantiate his 
increased rating claims by various documents.  For example, 
the veteran was advised of the applicable criteria concerning 
increased rating for PTSD and TDIU by the July 1998 and 
August 1999 Statements of the Case (SOC).  The veteran was 
additionally informed of these criteria, the state of the 
evidence, and the VA's duty to assist in the May 2001 Board 
remand and the February 1999, May 2000, and April 2002 
Supplemental SOC (SSOC).  Finally, the RO specifically 
notified the veteran of the VCAA and its ramifications on his 
claims in a July 2001 letter.  The Board notes that the VCAA 
made no change in the statutory or regulatory criteria that 
govern increased rating or eligibility for TDIU.  As such, 
the veteran was kept apprised of what he must show to prevail 
in his claim, what information and evidence he is responsible 
for, and what evidence VA must secure.  Therefore, there is 
no further duty to notify.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions 38 C.F.R. § 3.159.  
No additional assistance or notification to the veteran is 
required based on the facts of the instant case.  

Law and Regulation

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2002).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (2002), which require the evaluation of the complete 
medical history of the veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).

Although medical reports must be interpreted in light of the 
whole recorded history, the primary concern in a claim for an 
increased evaluation for a service-connected disability is 
the present level of disability.  

This is an initial rating case, on the granting of service 
connection, and thus the Board will consider whether "staged 
ratings" (i.e., difference percentage ratings for different 
periods of time, based on the facts found) are warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  It is the policy of VA to administer the law 
under a broad interpretation, consistent with the facts in 
each case with all reasonable doubt to be resolved in favor 
of the claimant; however, the reasonable doubt rule is not a 
means for reconciling actual conflict or a contradiction in 
the evidence.  38 C.F.R. § 3.102.

Schedular Rating

The Schedule provides for the following evaluations for PTSD:  

50 percent for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships;

70 percent for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting ); inability to establish and maintain effective 
relationships; and 

100 percent for total occupational and social impairment, due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2002 ) (effective 
Nov. 7, 1996).

Since the veteran's appeal from the original rating assigned 
for his PTSD stems from a reopened claim for service 
connection received by the RO in August 1997, only the 
current criteria for rating mental disorders shown above are 
for application.

The GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health- illness" [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS 32 (4th ed. 1994)] (DSM-IV).  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); also cited in Richard v. 
Brown, 9 Vet. App. 266 (1996).

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  DSM-IV.

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Id.

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood, (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  Id.

TDIU

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a).  Where these percentage requirements are not 
met, entitlement to the benefits on an extraschedular basis 
may be considered when the veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities, and consideration is given to 
the veteran's background including his employment and 
educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  The 
Board does not have the authority to assign an extraschedular 
TDIU rating in the first instance, although appropriate cases 
must be referred to the Director of the VA Compensation and 
Pension Service for such extraschedular consideration.  
Bowling v. Principi, 15 Vet. App. 1 (2001).

Law and regulation provides that a total rating for 
compensation purposes based on unemployability will be 
granted when the evidence shows that a veteran, by reason of 
service-connected disabilities, is precluded from obtaining 
or maintaining any gainful employment consistent with 
education and occupational experience.  38 C.F.R. §§ 3.340, 
3.341, 4.16 (2002).  In Hatlestad v. Derwinski, 1 Vet. App. 
164 (1991), the Court held that consideration must be given 
to two standards, an objective standard based on average 
industrial impairment and a subjective standards based upon a 
veteran' s actual industrial impairment.  

VA regulations generally provide that veterans who, in light 
of their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Unemployability is synonymous with inability 
to secure and follow a substantially gainful occupation.  See 
VAOPGCPREC 75-91 (O.G.C. Prec. 75-91).  

In considering entitlement to TDIU, the veteran's age may not 
be considered as a factor in evaluating service-connected 
disability; and unemployability, in service-connected claims, 
associated with advancing age or intercurrent disability, may 
not be used as a basis for a total disability rating.  
38 C.F.R. § 4.19 (2002).  The Court has held upheld the rule, 
noting that in determining whether the veteran is entitled to 
a total disability rating based upon individual 
unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is a recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Id.  

Factual Background

Treatment records from the late 1980's and early 1990's 
indicate intermittent treatment for anxiety, depression, and 
"Post Vietnam stress disorder."

The veteran was examined in April 1991.  He reported 
occasional use of marijuana.  He reported continuously 
thinking of Vietnam.  He had nightmares all the time.  These 
brought back intrusive recollections of the stresses of 
Vietnam.  He was living with his second wife.  He had a good 
work history, with approximately five sick days per year.  
The veteran was noted to have a notable lack of affect and a 
depressive worried countenance.  The diagnosis was depression 
with a GAF of 80.

The veteran's first claims of service connection for PTSD 
were denied by unappealed RO decisions in August 1991 and 
August 1993.  

The veteran was seen in the Wyandotte Emergency Department in 
July 1997 because of depression.  He was seeking a referral 
for counseling and for treatment of depression.  He left 
against medical advice before being evaluated.

The veteran was evaluated by a VA psychiatrist for treatment 
in July 1997.  He had recently been treated for an irregular 
heartbeat.  He had been diagnosed with anxiety/depression and 
recommended for psychiatric treatment.  The veteran reported 
acute anxiety.  He had walked 15 miles to Wyandotte Hospital 
but had left before being treated.  He related ongoing 
nightmares, night sweats, and a constant feeling of 
"something haunting me."  He was, at the time, being 
treated for anxiety/depression.  He had been followed five 
years earlier at VA for PTSD.  A treatment plan was developed 
involving group therapy.

In October 1997, the veteran's VA psychologist noted that the 
veteran suffered from PTSD, severe, prolonged and had 
recently entered intensive outpatient group psychotherapy.

The veteran entered a VA inpatient PTSD treatment program in 
November 1997.  His GAF was found to be 48, based on PTSD.  
He had fatigue, fear, anger, nightmares, anxiety, depression, 
night sweats, and isolation.  He reported having no outside 
interest in social events, he had no friends, no contact 
outside of his girlfriend.  He was reportedly unable to hold 
a job and was severely depressed.  Over the course of the 
veteran's hospitalization, the veteran's symptoms 
fundamentally stayed the same.  There was some improvement in 
his anxiety and his isolation.

A letter written on the veteran's behalf by his VA 
psychologist in November 1997 noted that the veteran was 
undergoing treatment.  The problems that were being addressed 
included chronic anxiety, depressed mood, anger control 
problems, sleep problems, nightmares and night sweats, panic 
attacks, social withdrawal, and hypervigilance.

The records collected by the Social Security Administration 
(SSA) in developing the veteran's Social Security disability 
claim were reviewed.  The SSA found that the veteran became 
disabled in June 1997 based on diagnoses of PTSD and 
depression.  

The veteran was examined by a psychiatrist for SSA in 
November 1997.  He was noted to be an inpatient in a PTSD 
program with VA since October 1997.  He had been working for 
Chrysler since 1993, but was on medical leave due to 
depression.  He had been married from 1968 to 1985 and from 
1986 to 1996.  He indicated that he had quit drinking alcohol 
and smoking marijuana 10 years earlier.  The veteran reported 
that he had contact with his siblings but that he was 
homeless since his second wife had asked him to leave their 
home.  He claimed to have a girlfriend.  
He was noted to be fairly good contact with reality.  He 
claimed not to feel good about himself.  He was depressed 
about being depressed.  He did not exhibit any hyperactivity 
or psychomotor retardation.  He was spontaneous and answered 
questions in a relevant and coherent manner.  He reported 
having crying spells, admitted to being easily angered and 
fearful, but he denied any hallucinations, delusions, 
persecutions, obsessions, or thought of being controlled by 
others.  The veteran said that he was easily upset by noises.  
His sleep was reported to be erratic and he had nightmares 
and nightsweats.

The examiner diagnosed PTSD; history of alcoholism; and 
history of marijuana abuse.  His GAF was noted to be 60.

A SSA functional capacity assessment, dated in November 1997, 
noted that the veteran could understand and remember complex 
tasks and could carry out complex tasks for two hours without 
special supervision after a reasonable time of training.  The 
veteran was said to be able to complete a 40-hour workweek 
and could work with others and make decisions.  With regard 
to his social interaction, he could not work intensely with 
the public.  He could ask a simple question, but it was noted 
that a supervisor would have to spend a little more time with 
him.  He could get along with peers so as not to distract 
them, and could be socially appropriate.

The veteran was examined by VA in December 1997.  He reported 
that he had nightmares of dead bodies and night sweats 
approximately four times per week.  He reported that the 
nightmares had been getting worse with treatment.  He 
reported sleep disruption.  He went from window to window 
looking out, always afraid of somebody attacking his house.  
He reported intrusive memories of Vietnam all the time during 
the day.  These prevent him from functioning.  He described 
feelings of anger and resentment regarding the loss of his 
close friends in Vietnam.  He rated his mood as low, crying 
all the time.  He isolated himself.  He derived pleasure from 
walking and making jewelry.  He reported decreased appetite; 
however, he had no weight loss.  He denied suicidal/homicidal 
ideation or psychosis.  The veteran described a good 
relationship with his ex-wives and children.  

The veteran had moderate psychomotor retardation noted.  He 
had good eye contact and good rapport was established.  His 
mood was low with restricted affect.  His speech was low in 
rate and tone, but was articulate.  There was no thought 
disorder noted.  In thought content, there was no evidence of 
delusions, hallucinations, or any ritualistic or obsessive 
thoughts.  The veteran's motivation was poor and he had 
trouble getting out of bed in the morning.  Insight was 
partial with good judgment.

The examiner diagnosed dysthymia, in partial remission; PTSD 
of mild severity; marijuana abuse, current; alcohol, in 
remission.  The GAF score was give as 45, with past year 
functioning at 50.

A disability evaluation was performed by a psychiatrist in 
May 1998.  The veteran was noted to stay home all of the 
time.  He had nightmares, bad dreams and flashbacks, which 
were getting worse and worse.  He felt depressed and sad.  He 
cried a lot.  Hat time he became short of breath, had 
palpitations, and felt dizzy and lightheaded.  He felt tired 
and could not concentrate on things.  He reportedly stayed to 
himself most of the time and looked out the window.  He would 
work around in the yard, but mostly lead a solitary life.  He 
stated that he used to enjoy golf, but did not have any 
hobbies or outside interests anymore.  He indicated that he 
just stayed home most of the time, reading magazines or just 
laying around.  His girlfriend mostly took care of cooking, 
cleaning, laundry, grocery shopping, and other household 
chores.

He was noted to be coherent and cooperative.  He had poor 
insight into his problems and was poorly motivated.  He had a 
mild to moderate degree of psychomotor retardation.  He did 
not have any pressured speech, loose associations, flight of 
ideas, or any other disorder of the thought processes.  He 
reported a history of hearing voices occasionally.  He 
reported seeing people that were not around.  He thought that 
people were walking behind him, and he always had to look 
behind, because he thought that somebody was out to get him.  
He had no obsessions or compulsions.  He was noted to be 
depressed with a blunted affect.

The examiner diagnosed PTSD, chronic; major depression, 
recurrent with psychotic features; and panic disorder.  His 
GAF was 40.

The veteran entered an inpatient PTSD program at VA for the 
month of July 1998.  His GAF was noted to be 48.  He 
complained at admission of nightmares and hypervigilance.  He 
claimed that he was on guard all the time.  He had poor sleep 
with the inability to hold a job.  The veteran was noted to 
seem depressed with no harmful thoughts.  He admitted that he 
had been suspicious at times, but he felt okay while in the 
hospital.  He admitted increased nightmares about the Viet 
Cong.
He was noted to have been married twice and divorced.  He was 
living with a girlfriend who looked after him.  He had been 
laid off from Chrysler the previous year after four years of 
work.  He denied drug and alcohol use.

The veteran testified at an RO hearing in October 1998.  He 
reported that during his first marriage, he would get home 
from work and just sit in his backyard with a beer, staring 
at the fence - thinking that someone was going to jump over 
the fence and attack him or his family.  He eventually left 
his wife because she was abusive to him.  His second wife was 
against him seeking treatment for PTSD because she thought it 
would turn him into a drug addict.  He also reported that he 
lots of problems with people at work, but his supervisor, who 
was also a veteran, gave him a lot of support.  He was able 
to work until the company closed.  Subsequently he 
successfully worked for a company in a more solitary 
position.  He then worked for Chrysler.  He had quite severe 
problems there because of an industrial accident where he 
broke his arm.

He reported that he had an increase in PTSD symptomatology in 
May or June 1996 after a co-worker showed him pictures of 
people who had been violently killed.  He recalled that he 
had gotten chest pains and was sent to the company's first-
aid.  He was told that he could not work any longer, but 
needed to see his doctors.  He was then put in the hospital.  
He was put on Prozac and other anti-depressants.  He tried to 
return to work but it did not work out.  He was put on 
disability pay, then was accepted for Social Security 
Disability Insurance after one year.  

The veteran's friend, D.L., also testified at the hearing.  
She reported that she had known him for about two years.  He 
had hired her to perform housework and help him with his 
bills.  She reported that she saw a lot of depression and 
anxiety.  He was stressed out by loud noises or driving.  He 
ignored invitations to socialize from his family and friends.  
She had noticed that lately he was a lot more stressed out, 
introverted, and emotional.

The veteran was examined by VA in November 1998.  He was said 
to avoid social contact as much as possible.  He lived alone 
but did attend PTSD group up to three times per week.  The 
veteran continued to report symptoms consistent with PTSD.  
He had significant nightmares that caused panic-like anxiety 
with him waking in sweats.  He had little interest in people 
or outside activities and avoided associations with the war 
and traumatic events.  He also reported hypervigilance 
symptoms including difficulty with concentration, sleep, and 
irritability.  He reported that he had bars on his windows at 
home, and was hypervigilant at night.  Once he work up, he 
had to check the house and look outside.  He reported that he 
slept better with his medications.  He reported chronic 
problems with social withdrawal.  He denied hopelessness or 
helplessness.  The diagnosis was PTSD with a GAF of 50.

The examiner noted that although the veteran did have chronic 
depressive symptoms as noted in previous reports, it was the 
examiner's opinion that the symptoms were part of his PTSD 
and fit under the category of avoidance symptoms.  He did not 
appear to warrant and additional diagnosis of dysthymia.  His 
global assessment level of functioning of 50 reflected 
serious impairment in his social and occupational functioning 
due to PTSD alone.

In November 1999, the veteran appeared quite anxious.  He 
reported that he feared people were chasing him and was 
concerned that people would try to harm him.  He had stopped 
taking Navan that had been prescribed for "racing thoughts" 
because it made him feel like a zombie.  He complained of 
nightmares and sleep disturbances.  He had lots of anxiety 
during the day.

In December 1999, the veteran had a restricted affect and 
appeared somewhat anxious.  He had not had nightmares since 
Desyrel had been increased.  He slept about 6 hours per 
night.  Some hypervigilance was noted.  

In February 2000, the veteran was described as anxious.  His 
affect appeared dysphoric with psychomotor slowing.  He 
appeared disconnected.  There was less hypervigilance noted 
than on prior visits.

The veteran was hospitalized from March 7, to March 29, 2000, 
for inpatient treatment of PTSD.  (He was subsequently 
granted a temporary total rating for his PTSD for that 
hospitalization.)  He stated that he had no activities.  He 
tended to isolate and smoked pot.  He had not worked since 
1996.  He had last worked for Chrysler.  His initial 
complaints were severe anxiety, nightmares about Vietnam, and 
panic in crowds.  He stated that he had had many losses 
including a nephew killed in a motor vehicle accident.  There 
had been no change since he had last been hospitalized in 
1997.  

The veteran was noted to be anxious during an interview, with 
impaired attention and limited spontaneity.  He reported 
paranoia, thinking people were trying kill him.  His recent 
memory was impaired.  He reported that at times, he thought 
he heard his own voice talking to him.  The veteran reported 
that he had no friends and feared people, he did have a girl 
friend.

The veteran was noted to be perceived as to be very 
dysfunctional since he had no activities and minimal basic 
care.  His main concern continued to be anxiety.  He refused 
to try antidepressants, but continued to have anxiety attacks 
and crying spells.  A lot of his behavior was noted to appear 
to be attention seeking, although he did undoubtedly have an 
anxiety disorder.  He seemed to make minimal efforts to 
develop coping skills or to work on his problem with any 
degree of enthusiasm.  At the end of his admission, his 
therapist noted that he did not really appear any better.  
His GAF at entrance to hospitalization was 35, at exit 36.

The veteran was hospitalized in January 2001 due to an 
exacerbation of PTSD due to recent family stressors.  His GAF 
was reported as 35/55.

The veteran was hospitalized again in August 2001.  The 
discharge notes record a GAF score of 15 on admission and 50 
at the time of discharge.  He presented at the hospital 
because of depression and anger.  The veteran had gotten into 
a recent altercation with several people.  The veteran had 
gotten a knife with the intention of hurting the people, but 
when he returned they were not there.  The veteran was noted 
to irritable, angry, and felt bad about his loss of control.

The veteran was most recently examined in April 2002 by the 
psychiatrist who had performed the VA examination in November 
1998 and who had treated the veteran as an inpatient in 
January 2001.  The veteran was noted to have been 
hospitalized four times over the previous 3-1/2 years.  His 
symptoms had revolved around problems related to PTSD and 
occasional problems with alcohol abuse.  He was followed on a 
regular basis in the Mental Health Clinic at the Detroit 
VAMC.  The veteran lived by himself and spent his days alone 
watching television other than walking to the hospital and 
Vet Center to attend group and individual therapy.  He was 
isolated and had little contact with others, including family 
members.  His treatment was described as Intensive Outpatient 
Psychiatric Treatment, including medications and group and 
individual counseling.

The veteran was noted to have been unemployed since 1996.  He 
was in receipt of Social Security Disability.  He reported 
that he could not function without the help of a friend who 
took care of cleaning, shopping, and paying bills.

The veteran continued to be bothered by regular nightmares 
and night sweats concerning his Vietnam combat experiences.  
He was extremely socially isolated and avoided contact with 
almost all others except for therapy at the hospital.  He was 
unable to go into crowds or situations where there were many 
people around.  He pretty much avoided all other outside 
activities.  He stated that he felt chronically depressed, 
guilty and had an inability to enjoy activities.  He had a 
foreshortened sense of the future.  He startled easily and 
had significant difficulties with concentration and sleep.  
He was hypervigilant around crowds and had difficulty 
relaxing in that setting.  He was easily angered and got into 
conflicts with family members over minor issues.  He reported 
several deaths in his family over the previous years that had 
made his symptoms worse.

The veteran's affect was described as blunted.  He had a 
depressed mood.  He had no hallucinations, delusion, formal 
thought disorders, or suicidal/homicidal ideation.  He had 
fair insight.

The diagnosis was PTSD, marijuana abuse and history of 
alcohol abuse.  His GAF was rated at 50.  The examiner noted 
that the veteran continued to report symptoms consistent with 
the DSM-IV diagnosis of PTSD.  He also reported some problems 
with marijuana abuse, but these were noted to be attempts to 
self-medicate symptoms and did not cause any additional 
disability.  All of the symptoms noted were related to his 
PTSD and not related to marijuana abuse.  His GAF of 50 
reflected dysfunction of PTSD alone.  His GAF of 50 was said 
to reflect serious occupational and social dysfunction due to 
his PTSD symptoms.  The examiner believed the veteran's PTSD 
symptoms were of severity to preclude him from obtaining and 
retaining gainful employment.

Analysis

Schedular Rating

The Board finds that the veteran's PTSD symptomatology was 
most closely analogous to the criteria for a 70 percent 
evaluation under the applicable rating criteria, from the 
date of receipt of the claim in August 1997 until he was 
admitted to a VA hospital for psychiatric evaluation in March 
2000.  (Effective from the day of hospital admission the 
veteran received a temporary total rating under 38 C.F.R. 
§ 4.29, followed by a 70 percent rating and a TDIU, effective 
April 1, 2000.)  The veteran exhibited deficiencies in most 
areas during this time, such as judgment and thinking, and 
his history, beginning in June 1997, shows a difficulty 
establishing effective work and social relationships.  The 
problems that have been addressed throughout the course of 
his treatment have included chronic anxiety, depressed mood, 
anger control, sleep disturbance, nightmares, panic attacks, 
social withdrawal, and hypervigilance.  The Board finds that 
these symptoms produce difficulty in adapting to stressful 
circumstances and an inability to establish and maintain 
effective relationships.  The Board further notes that the 
veteran's GAF scores during this time, ranging from 40 to 60, 
are, on the average, consistent with severe but not total 
industrial and social impairment.    

The Board is unable to find evidence of total occupational 
and social impairment that is required for a 100 percent 
schedular evaluation before the March 2000 hospitalization.  
At no time have there been reports of gross impairment in 
thought processes; the veteran's thought processes are 
uniformly found to be within normal limits.  While some 
psychomotor retardation has been frequently noted, there have 
been no reports of inability to perform activities of daily 
living or inability to maintain minimal personal hygiene.  He 
has never been noted to have disorientation of time or place, 
nor memory loss of close relatives, occupation, or name.

The Board finds that the relevant evidence shows that the 
veteran's PTSD is manifested by depressed mood, chronic sleep 
impairment with nightmares, which is consistent with 
occupational and social impairment with deficiencies in most 
areas, to include work.  It follows that the evidence 
supports a schedular 70 percent disability rating, but no 
more than 70 percent, from August 27, 1997 to through March 
31, 2000. 

The Board also finds that a 100 percent schedular evaluation 
for PTSD, from April 1, 2000, is warranted.  In support of 
this conclusion, the Board notes that it is evident from the 
record that the veteran's PTSD increased in severity upon his 
admission to a VA hospital in March 2000.  GAF scores 
obtained during that hospitalization were 35 and 36, which 
were significantly lower than the average previous scores and 
indicative of some impairment in reality testing or 
communication or major impairment in several areas, to 
include work, family relations, judgment, thinking, and mood.  
Carpenter, supra; Richard, supra.  The veteran's PTSD 
necessitated two more hospitalizations in January and August 
2001, where GAF scores were again lower, on the average, 
ranging from 15 to 55.  Clinical findings recorded during 
this time and upon a VA psychiatric examination in April 2002 
are generally consistent with total social and industrial 
impairment.  

TDIU

It is the Board's judgment that the preponderance of the 
evidence is against a finding that the veteran's service-
connected disabilities produced an inability to maintain 
substantially gainful employment prior to the March 2000 
hospitalization.  (As noted above, the veteran received a 
temporary total rating for that hospitalization, was granted 
a TDIU effective April 1, 2000, and, as a result of this 
decision, will receive a total scheduler rating from April 1, 
2000.)  The veteran was found to be disabled by SSA beginning 
in June 1997, due to his PTSD and there is indication in the 
record that he initially lost employment in 1997, subsequent 
to heart palpitations that the evidence suggests were the 
result of anxiety attacks.  However, after consideration of 
this evidence from the SSA, the Board finds the medical 
evidence of record to be more probative than the 
administrative finding by SSA.  As to the rating criteria 
used by the SSA, while they are pertinent to the adjudication 
of a claim for VA benefits, they are not controlling for VA 
purposes.  Collier v. Derwinski, 1 Vet. App. 413 (1991); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).)

A functional capacity assessment in November 1997 noted that 
the veteran could work 40 hours a week.  Moreover, the 
veteran's GAF scores averaged approximately 50 during the 
period of time in question, which is consistent with serious 
but not total industrial impairment.  There is no medical 
evidence of record to show that the veteran's other service-
connected disabilities, malaria and cardiac arrhythmia (both 
rated zero percent) are productive of any functional 
impairment.  The Board also notes that the veteran testified 
in October 1998 that he left his last job because of an 
industrial accident, which resulted in an arm fracture.  

The weight of the credible evidence establishes that the 
veteran was not incapable of performing a substantially 
gainful occupation by reason of his service-connected 
disabilities prior to April 1, 2000.  His 70 percent rating 
for his service-connected PTSD is recognition that he would 
have difficulty in obtaining and performing work, yet there 
is nothing to take his case outside the norm of similarly 
rated veterans, and it is not demonstrated that his service-
connected disabilities rendered him incapable of performing 
the physical and mental acts required for employment prior to 
the March 2000 hospitalization.  Van Hoose, supra.  Thus, 
while the veteran has been unemployable within the meaning of 
the cited legal authority since April 1, 2000, the 
preponderance of the evidence is against a finding of 
entitlement to a TDIU prior to that date.  As the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).




ORDER

A 70 percent evaluation for PTSD, from August 27, 1997 
through March 31, 2000, is granted, subject to the 
regulations governing the payment of monetary awards.

A 100 percent schedular evaluation for PTSD, from April 1, 
2000, is granted, subject to the regulations governing the 
payment of monetary awards.

A TDIU prior to April 1, 2000, is denied. 




______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



